EXHIBIT 10.2

 

MGP INGREDIENTS, INC.
AGREEMENT AS TO AWARD OF RESTRICTED SHARES
GRANTED UNDER THE STOCK INCENTIVE PLAN OF 1996 AND THE 1998
STOCK INCENTIVE PLAN FOR SALARIED EMPLOYEES

 

Date of Grant: March 9, 2004

 

Time of Grant: 10:15 a.m. CST

23,600 Restricted Shares

 

In accordance with and subject to the terms and restrictions set forth in the
MGP Ingredients, Inc. (formerly Midwest Grain Products, Inc.) Stock Incentive
Plan of 1996 (the “1996 Plan”), as amended, and the 1998 Stock Incentive Plan
for Salaried Employees (the “1998 Plan” and together with the 1996 Plan, the
“Plans” and each a “Plan”) and this Agreement, MGP INGREDIENTS, INC., a Kansas
corporation (the “Company”), hereby grants to the Employee named below the
number of Restricted Shares of Common Stock of the Company as set forth below:

 

Employee: Laidacker M. Seaberg

Number of Restricted Shares under the 1998 Plan:  9,110

Number of Restricted Shares under the 1996 Plan:   14,490

 

NOW, THEREFORE, the Company and the Employee hereby agree to the following terms
and conditions:

 

1.             Issuance of Restricted Shares.  The shares described above are
being issued by the Company to the Employee as Restricted Shares pursuant to the
terms and provisions of the 1996 Plan or the 1998 Plan, as applicable, and of
the Guidelines for Issuance of Fiscal 2004 Restricted Share Awards (the
“Guidelines”) adopted by the Human Resources Committee of the Board of Directors
of the Company, true copies of which are attached hereto as Exhibits A, B and C
and incorporated herein by reference.  Upon the execution of this Agreement, the
Company shall issue in the Employee’s name the aggregate number of Restricted
Shares described above, subject to the provisions of the Guidelines requiring
that such certificate or certificates be held in the custody of the Company.

 

2.             Vesting in Restricted Shares.  Subject to the provisions of the
Guidelines, Restricted Shares shall vest in the Employee upon the Employee’s
completion of seven (7) full years of employment with the Company commencing on
July 1, 2003.  However, in the event that the Performance Measure is achieved,
the Restricted Shares shall vest in the Employee upon completion of three (3)
full years of employment commencing on July 1, 2003.  The Performance Measure
means that the Company has achieved earnings per share on a cumulative basis for
the period beginning on July 1, 2003 and ending on June 30, 2006 of $3.04 per
share.  The Performance Measure is subject to adjustment, as provided in the
Guidelines,  and the inclusion or exclusion of extraordinary items is subject to
the discretion of the Compensation Committee, as provided in the Guidelines. 
Except as provided in the Guidelines, the Restricted Shares issued to the
Employee shall

 

--------------------------------------------------------------------------------


 

be forfeited to the Company if the Employee’s employment with the Company is
terminated prior to the end of the applicable Restriction Period.

 

3.             Restriction on Transfer. The Employee shall not voluntarily sell,
exchange, transfer, pledge, hypothecate, or otherwise dispose of any Restricted
Shares to any other person or entity during the applicable Restriction Period. 
Any disposition or purported disposition made in violation of this paragraph
shall be null and void, and the Company shall not recognize or give effect to
such disposition on its books and records.

 

4.             Legend on Certificates.  In order that all potential transferees
and others shall be put on notice of this Agreement and so long as the risk of
forfeiture exists under the Plan and Guidelines, each certificate evidencing
ownership of the Restricted Shares issued pursuant to the Plan (and any
replacements thereto) shall bear a legend in substantially the following form:

 

“The shares evidenced by this Certificate have been issued pursuant to the [name
of plan] and a related agreement (the “Agreement”) between the Company and the
registered holder.  The holder’s rights are subject to the restrictions, terms
and conditions of the Plan and to the Agreement, which restricts the transfer of
the shares and subjects them to forfeiture to the Company under the
circumstances referred to in the Agreement.  This legend may be removed when the
holder’s rights to the shares vest under the Agreement.”

 

5.             Controlling Provisions.  The provisions of the Guidelines shall
apply to the award made under this Agreement.  In the event of a conflict
between the provisions of this Agreement and the Guidelines, the provisions of
the Guidelines will control.

 

IN WITNESS WHEREOF, this Instrument has been executed as of this 9th day of
March 2004.

 

 

MGP INGREDIENTS, INC.

 

 

 

 

 

By:

/s/ Brian T. Cahill

 

 

 

Brian T. Cahill

 

 

Vice President and CFO

 

ACKNOWLEDGEMENT

 

I understand and agree that the Restricted Shares to be acquired by me are
subject to the terms, provisions and conditions hereof and of the Plan and
Guidelines, to all of which I

 

2

--------------------------------------------------------------------------------


 

hereby expressly assent.  This Agreement shall be binding upon and inure to the
benefit of the Company, myself, and our respective successors and legal
representatives.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and may not be modified, amended, renewed or
terminated, nor may any term, condition or breach of any term or condition be
waived, except in writing signed by the parties sought be bound thereby.  Any
waiver of any term, condition or breach shall not be a waiver of any term or
condition of the same term or condition for the future or any subsequent
breach.  In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not effect the enforceability of any other part
or provision of this Agreement.

 

Signed this 9th day of March, 2004.

 

 

/s/ Ladd M. Seaberg

 

 

Signature of Employee

 

3

--------------------------------------------------------------------------------